UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6952



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ALLEN JETT, a/k/a Al,

                                               Defendant - Appellant.



                              No. 06-6953



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANTOINE DEPAUL MARSHALL, a/k/a Chim Chim,

                                               Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, Senior District
Judge. (1:96-cr-00458-WMN; 1:04-cv-03791-WMN; 1:04-cv-03792-WMN)


Submitted:   March 29, 2007                 Decided:   April 3, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Thomas Turner Ruffin, Jr., Washington, D.C., for Appellants. Jamie
M. Bennett, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Allen Jett and Antoine

Marshall seek to appeal the district court’s orders denying relief

on their 28 U.S.C. § 2255 (2000) motions, and their motions for

reconsideration filed under Fed. R. Civ. P. 59(e).            The orders are

not   appealable    unless   a   circuit    justice   or    judge    issues    a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that neither Jett

nor Marshall has made the requisite showing.          Accordingly, we deny

certificates of appealability and dismiss the appeals.              We further

deny the pending motions for the appointment of counsel.                      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                    DISMISSED


                                   - 3 -